—In an action to recover damages for personal injuries, the plaintiffs appeal from (1) an order of the Supreme Court, Kings County (Dowd, J.), dated July 26, 2000, which denied their motion for leave to reargue the defendants’ prior motion for summary judgment, and (2), an order of the same court, dated February 21, 2001, which denied their motion, denominated as one pursuant to CPLR 5015 (a) (1), but which, in actuality, was for leave to reargue their prior motion.
Ordered that the appeals are dismissed, with one bill of costs.
The Supreme Court denied the plaintiffs’ first motion for leave to reargue the defendants’ prior motion for summary judgment dismissing the complaint on the ground that none of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d). Since no appeal lies from an order denying leave to reargue, the appeal from the order dated July 26, 2000, is dismissed (see, Muro v Bay Ready Mix & Supplies, 282 AD2d 584; Privitera v City of New York, 277 AD2d 367; Matter of Thein v Mamaroneck Union Free School Dist., 231 AD2d 730).
The second motion, which was denominated as one pursuant to CPLR 5015 (a) (1), was in substance identical to the previous motion for leave to reargue, except that it contained an excuse why the physician’s affirmations, submitted for the first time on the first motion for leave to reargue, had not been submitted in opposition to the defendants’ motion for summary judgment. Thus, the second motion is, in actuality, one for leave to reargue, and the appeal from the order dated February 21, 2001, is also dismissed (see, Cangro v Cangro, 272 AD2d 286; Mucciola v City of New York, 177 AD2d 553). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.